Citation Nr: 0938170	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-33 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for impaired vision of the 
right eye, claimed as secondary to the service-connected 
residuals of a left eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to 
November 1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the RO.  

The Veteran submitted a Notice of Disagreement (NOD) in 
regard to both issues in the rating decision.  However, his 
subsequent Substantive Appeal specifically limited his appeal 
to the issue of service connection for the left eye as 
characterized on the title page.  

In April 2007, this matter was remanded by the Board for 
further development of the record.  



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of a right eye disorder in service or for many years 
thereafter.  

2.  The Veteran currently is not shown to have an acquired 
right eye condition manifested by impaired vision that was 
caused or aggravated by the service-connected left eye 
disability; impaired vision due to sympathetic ophthalmia is 
not demonstrated.  



CONCLUSION OF LAW

The Veteran does not have a right eye disability manifested 
by impaired vision due to disease or injury that was incurred 
in or aggravated by active service; nor may any be presumed 
to have been incurred therein; nor is any proximately due to 
or the result of his service-connected left eye disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in February 2005, August 2007, and 
August 2008, the Veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the Veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

Here, the Board notes that VA provided full VCAA notice with 
respect to the Veteran's claim after the initial decision in 
this case.  While the notice provided was not given prior to 
the first RO adjudication of the claim, the notice was 
provided by the RO prior to the certification of the 
Veteran's case to the Board.  The Board also finds that the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes 
that the Veteran and his representative have had time to 
consider the content of the notice and respond with any 
additional evidence or information relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the Veteran.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, post-
service treatment records and reports, VA examination 
reports, and statements submitted by the Veteran and his 
representative in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  Further, service connection may be 
granted for disability proximately due to or the result of a 
service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The medical evidence in this case indicates that the Veteran 
injured in left eye in the service.  He currently has a 
prosthetic left eye.  

The Veteran also has complaints of symptoms in his right eye.  
A January 2003 report of his private physician stated that 
the Veteran was seen with complaints of centralized 
distortion that he described as a flashbulb having gone off 
in front of his eye.  Periphery examination noted a corneal 
scar on the anterior segment.  

The Veteran was also noted to have posterior vitreous 
detachment that was consistent with the flashing lights.  The 
physician stated that he thought the central visual 
distortion was secondary to an ocular variant of his 
migraines.  

An additional January 2003 report also noted that the Veteran 
had an exacerbation of floaters and flashing lights.  
Examination revealed that these were secondary to posterior 
vitreous detachment with floaters.  There was no evidence of 
retinal hole, tear or detachment.  

The Veteran was afforded a VA vision examination in April 
2003, in which the optometrist entered an impression of 
symptoms of flashing lights in the right eye of unknown 
etiology.  

In this report, the examiner noted that the Veteran had been 
evaluated at Wills Eye and the Eye Institute of South Jersey 
with several proposed etiologies including possible 
sympathetic ophthalmia or ocular migraine.  

Based on reported symptoms at the examination, the examiner 
found that the Veteran's symptoms were not consistent with 
ocular migraine.  The examiner indicated that the right eye 
appeared very healthy and unremarkable on objective 
examination with a best visual acuity of 20/20.  

A private medical opinion dated in September 2003 noted that, 
since the enucleation of the Veteran's left eye, the Veteran 
has had visual distortion of the right eye and ghost 
flashings and distortion.  The Veteran was also noted to have 
continued difficulties in his right eye which consisted of 
intermittent photopia, foreign body sensation, and visual 
decrease that seems out of sync with his mild cataract 
development.  

The RO subsequently sent the Veteran's file to a VA 
ophthalmologist for an opinion based on review of the record, 
but without affording the Veteran an examination.  

In July 2004, the VA ophthalmologist noted the medical 
history and indicated that the Veteran complained of chronic 
headaches, floaters, flashes of light, light 
sensitivity/glare, difficulty reading, and intermittent 
episodes of distortion of his central vision in his right 
eye.  The Veteran was noted to have had a posterior vitreous 
detachment, early cataracts and findings consistent with dry 
eyes, in the right eye.  

The Veteran's floaters were noted to be consistent with 
posterior vitreous detachment.  It was also noted that, 
though not common, some patients with posterior vitreous 
detachment could have flashes of light.  The difficulty with 
glare and increased difficulty with lights was noted to be 
consistent with the pressure of early cataract, and 
difficulty with reading was noted to be associated with 
cataracts or dry eye symptoms.  

In addition, the examiner noted that the intermittent central 
visual distortion was likely related to some form of 
migrainous event.  The examiner then issued an opinion that 
the Veteran's claimed right eye disorder was not related to 
the service-connected left eye disorder.  

After this opinion, the Board found that the etiology of the 
claimed right eye disorder, and particularly the question of 
a causal relationship between the right eye disorder and the 
service-connected left eye disorder, required a further 
medical opinion based on actual physical examination.  

The Board remanded the matter for additional development, to 
include a VA examination.  In connection with the additional 
examination, the Veteran was specifically advised that 
failure to report to the scheduled examination may result in 
denial of the claim.  See 38 C.F.R. § 3.655.  

The examination was scheduled for August 2008.  The Veteran 
failed to report for the examination.  He was then contacted 
by the RO to see if he would like to reschedule the 
examination.  The Veteran indicated, however, that he did not 
want to reschedule the examination and wanted a decision made 
on his claim.  

Based on the foregoing, the Board finds that the medical 
evidence is against the Veteran's claim.  In this regard, the 
Board notes that the medical examinations do not establish 
the presence of sympathetic ophthalmia or any other acquired 
right eye condition that was caused or aggravated by this 
left eye condition.  

The September 2003 physician noted that, since the 
enucleation of the left eye, the Veteran had had visual 
distortion of the right eye and ghost flashings and 
distortion, and was noted to have continued difficulties in 
his right eye that seem out of sync with his mild cataract 
development.  However, the examiner did not relate this to 
the service-connected left eye disability on the basis of 
causation or aggravation.  

The other relevant medical reports do not serve to establish 
a relationship between the Veteran's left eye disability and 
any of his right eye symptoms.  And the July 2004 VA examiner 
expressly stated that the Veteran's claimed right eye 
disorder was not related to the service-connected left eye 
disorder.  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has impaired vision 
in the right eye that is the result of his service-connected 
left eye disability.  

However, the Veteran is not competent on his own to establish 
a medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound on these matters by 
the medical evidence of record.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

On these facts, the preponderance of the evidence is against 
the Veteran's claim.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the claims 
of entitlement to service connection must be denied. 3 8 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for impaired vision of the right eye to 
include as secondary to the service-connected left eye 
disability is denied.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


